AFTER REMAND FROM ALABAMA SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
WHEREAS the Supreme Court of Alabama on August 21, 1992, 607 So.2d 230, entered judgment reversing the judgment of this court entered November 22, 1991, 607 So.2d 228, and
*234WHEREAS the case was remanded for further proceedings: IT IS THEREFORE the judgment of this court that the judgment of the Circuit Court of Covington County is reversed and set aside, and the case is remanded to that court for a new trial.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED WITH DIRECTIONS.
All the Judges concur.